                                                                      Page 1 of     2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



TAWNY BRYCE SAVAGE,

      Petitioner,

v.                                                          4:19cv109–WS/CAS

WARDEN,

      Respondent.



       ORDER DISMISSING PETITIONER’S SECTION 2241 PETITION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 11) dated October 7, 2019. The magistrate judge recommends that the

petitioner’s petition for writ of habeas corpus be dismissed.

      On October 11, 2019, the petitioner’s copy of the report and

recommendation was returned to the clerk's office by the United States Postal

Service, stamped “Return to Sender; Forwarding Time Expired.” Although it is her

responsibility to do so, the petitioner has not provided the court with a current
                                                                     Page 2 of       2

address. Moreover, a search of the Bureau of Prison’s website reveals that the

petitioner was released from custody on October 1, 2019. It thus appears that this

habeas action, wherein the petitioner seeks a reduction in sentence, is moot.

      Upon review of the record, this court has determined that the magistrate

judge’s recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation is adopted and

incorporated by reference in this order of the court.

      2. The petitioner’s petition for writ of habeas corpus (ECF No. 1) is

DISMISSED.

      3. The clerk shall enter judgment stating: “All claims are DISMISSED.”

      4. A certificate of appealability is DENIED.

      5. The respondent’s motion to dismiss (ECF No. 10) is DENIED as moot.

      DONE AND ORDERED this              15th    day of    October    , 2019.



                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
